Title: To Benjamin Franklin from Herman Heyman’s Sons, 31 July 1783
From: Sons, Herman Heyman’s
To: Franklin, Benjamin


          
            Sir
            Bremen the 31th July 1783.
          
          We beg leave to Refer us to our last Letter which we had the honour to write to your
            Exelency, by addressing you our most humble thanks for the Letters of Introduction with
            which you favored us, for our new established House in Nord America.
          Beeing convinced of the Patriotism which your Exelency bears for your Country, we hope
            you’ll permit us to trouble you again with the Present, and to lay before your
            Consideration a Plan which we lately received from one of our principal Glass Manufactorers in upper Germany, who intend to
            Establish a Glass Manufactory in Nord America, under the Direction of our House, provided it gets certain Previledges, as
            well to the ground on which it is to be built, as likewise not to admit at first any
            other Establishment of that Kind in Nord America, as it would be else not practicable to
            bring a Manufactory of that Kind to its extends and perfections, and beeing assured that
            every Manufactory will be advantageous to Nord America, in particular such as we
            propose, which will make that Country Populous without to be troubelsom or Expensif to
            it, as they can mentain themselfs easy, whenever the Manufactory is only set in order
            and any way Flourishing; but such is the sooner and more easy to be brought in
            Perfection, if Your Exelency great Influence by the Congress could bring it so far, that
            the Regency of Nord America, grant us for some years a Monopoleye for our Manufactory,
            Your Exelencys Wisdom & great Intelligence of his Country will teach us, if the Idea
            which we have of the Progress of such an Manofactory, as we intend to Establish in Nord
            America, is Regular, or if it is to Precipitant, we therefore can only be Ruled by your
            Exelency Kind advise, & this will determine our future stepts to this purpose, may
            we therefore humbly Request from your Exelency, to honour us with an answer as soon as
            ever Convenient to your Exelency, and if such gives any Prospect that our Intention will
            be supported by your Exelency and the Congress of the united States, we shall if
            agreeabel to your Exelency, give the necessary Instructions to our House, to make proper
            Aplication according to the Direction which your Exelency will be so Obliging to give
            us, we forwarded however allready a part of
            this Plan to our Partner Mr Arnold Delius at Philadelphia; to be abel to Reflect on it, and to take it in
            to Deliberation, but he is likewise informed that we took the Liberty to write to your
            Exelency about it, & was in hopes to receive your Answer and advise.
          We have a Vessell now in loading for Philadelphia, which will depart in two month, if
            your Exelency should wish to have any things forwarded by it, please to Command us, and
            likewise when ever you find us abel to be of Service to you; having the Honour to
            suscribe ourselfs with the utmost Regard Sir Your Exelency most Obedt & most humble
            Servts.
          
            Herman Heymans
              SONS
          
          
            We have taken the Liberty to address the same Content of this to
              His Exelency John Adams Esq at the Hague, to your Exelency Governmt.
          
         
          Notation: Herman, Heyman sons 31 July
            1783.
        